THE COURT.
Motion to dismiss appeal for failure to file transcript within time. The judgment in this action for declaratory relief, accounting and injunction was entered June 2, 1933. A motion to vacate the judgment and for a new trial was denied July 21, 1933. Written notice of the denial of said motion was served on the same day. Notice of appeal was filed August 19, 1933. [1] The clerk's certificate filed in support of the present motion indicates that proceedings have not been instituted for the preparation of a record to be used upon the appeal. The time having expired therefor the appeal must be and it is hereby dismissed. (Rule V; Union Trust Co. v. Novotny, 125 Cal.App. 417, 418 [13 P.2d 974].)